EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance, however, the presence of claims 2, 16 and 18 directed to Species and Sub-Species non-elected without traverse.  Accordingly, claims 2, 16 and 18 have been cancelled.
The Claims are amended as follows:
2. (Cancelled)
16. (Cancelled)
18. (Cancelled)
19.  (Currently Amended) The assembly of claim 1, wherein the compressible elastic portion is further configured to expand as the threaded portion threadingly disengages the corresponding threaded portion by counter-rotation of the rigid shaft member to release the tension between the top lift and the heel assembly to cause the rigid shaft member to be freed from the heel.	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 9 and dependent claims 3-8, 20-15, 17 and 19 are considered allowable. Independent claims 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of A heel assembly for high 
Independent Claim 9 recites similar limitations as Independent claim 1.
The prior art does not disclose or teach these structures. The closest prior art appears to be 2008/0244931 by Gallegos and does not disclose or teach these elements.
Gallegos discloses in figure 1C, an assembly for a high heel footwear, with a top lift having a compressible plunger and a housing 30b and hollow insert portion 38 which receives a compressible spring 140 and a compressible plunger 52, the housing 30b having a ridged outer surface that appears to mate with the inner ridged surface of the top lift. Modifying Gallegos to have the top lift include a rigid shaft member and a heel assembly which includes an insert having a threaded insert portion, a compressible elastic portion and a hollow insert  such that the rigid shaft member is received first through the hollow insert portion, and then through the compressible elastic portion and then at least partially through the threaded insert portion, as required by claims 1 and 9 would make the heel system of Gallegos function differently and would necessitate improper hindsight reasoning. 

	
Drawings
The drawings received on 1/21/2022 are acceptable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732